Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of NexPoint Multifamily Realty Trust, Inc. (the “Company”) for the quarter ended September30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, James Dondero, President of the Company, and Brian Mitts, Chief Financial Officer of the Company, each certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods indicated. Dated: November 16, 2015 /s/ James Dondero James Dondero President (Principal Executive Officer) Dated: November 16, 2015 /s/ Brian Mitts Brian Mitts Chief Financial Officer (Principal Financial Officer)
